HALL, District Judge.
The indictment contains twelve counts, but they are substantially in the same form, and the objections urged apply with equal force to all of them.
1. It was insisted, that the act of 'swearing falsely, as set forth in the indictment, is not a crime under the laws of the United States. This objection is, I think, well founded. The indictment alleges, that the defendant did feloniously, knowingly, and willingly procure David C. Besse and Wake-man R. Titus to swear falsely, in the taking of ah oath. &c., but it does not allege that *601Besse and Titas, or either of them, did '•knowingly and willingly swear ■ or affirm falsely,” in the taking of such oath; and, unless they did so. the ease is not within the statute. The indictment alleges, that the defendant knew that the statement which Besse and Titus swore to was false, but it does not at all allege that they knew it to be false, or that they willingly, knowingly, or corruptly swore falsely. This is clearly a fatal defect.
2.It was, also, insisted, that the indictment does not show that the oath alleged to be false was taken in a case, matter, hearing, or proceeding where an oath or affirmation was required tinder any law of the United States, or that- it was procured or made for the purpose of being used in any such proceeding. I am inclined to think that this objection also is well taken, but, as the defect first noticed is clearly fatal, it is unnecessary to express any very decided opinion upon any other objection.